Brown, D. J.
It seems to me impossible to hold that the goods returned in this case'were a preference “on account of the same debt or claim” that has been proved, within the meaning of section 23 of the act of 1867, now section 5084 of the Devised Statutes. Different shipments are presumptively independent debts; the evidence shows the right to draw upon them independently. The goods returned were the identical goods shipped in the last invoice, and were obviously intended as a rescission pro tanto of that particular purchase. Had they been sold or transferred by the bankrupt to Maclean, Maris & Go. merely upon general account of his entire indebtedness to them, the bankrupt would have been entitled simply to a credit on this general account for the value of the goods at the time of the reconveyance, in the absence of any contract price at which they should bo taken back, without any regard to the original purchase price. Any such inquiry concerning the price or value of these goods on their return is manifestly incompatible with the plain intention of this transaction, and it must be, therefore, necessarily considered solely as a rescission of this last shipment, — a rescission proffered by the purchaser a few days after the receipt of the goods, and accepted by the seller in due course of mail. It had no relation whatsoever to any other indebtedness owing to Maclean, Maris & Co. for other goods, whether owing upon a single running account, or upon independent transactions. This rescission involved an unlawful transfer from the bankrupt of title to property already vested in. him, and hence was voidable under the bankrupt law, at the instance of the assignee, but at the same time it was simply designed as a rescission of a specific part of *138the bankrupt’s dealings, without any reference to the rest of his indebtness to Maclean, Maris & Go. It was, therefore, no payment or preference in respect to their other transactions not rescinded, or in respect to the indebtedness remaining due upon such other transactions, nor was it ever so intended. The right to prove the residue, therefore, was not affected. If the whole indebtedness had been represented by several promissory notes, one of which covered only the last shipment, the cancellation of this last note, upon an unlawful return of the goods represented by it, could have had no effect upon the right to prove the other notes. In re Kingsbury, 3 N. B. R. 318; In re Richter’s Estate, 4 N. B. R. 221, 232; In re Lee, 14 N. B. R. 89; In re Holland, 8 N. B. R. 190. See, also, In re Black, 17 N. B. R. 400 ; In re Currier, 2 Low. 437. This case is in principle essentially the same.
Without considering, therefore, the other points raised upon the argument, the motion to expunge should be denied.